     Case 2:20-cr-00023-BWC Document 30 Filed 05/06/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             BRUNSWICK DIVISION


 UNITED STATES OF AMERICA

        v.                                              CASE NO.: 2:20-cr-23

 CHRISTOPHER WOODS,

               Defendant.


                                        ORDER

       This matter is before the Court on the Government’s Motion to Dismiss Information.

Doc. 29. After careful consideration and for good cause shown, the Government’s Motion to

Dismiss is GRANTED.

       THEREFORE, IT IS HEREBY ORDERED that the Information filed against Defendant

Christopher Woods in the Southern District of Georgia is hereby DISMISSED, with prejudice.

The hearing scheduled for Tuesday, May 12, 2020 at 10:30 a.m. via Video Teleconference is

cancelled.

       SO ORDERED, this 6th day of May, 2020.




                                    BENJAMIN W. CHEESBRO
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
